NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS. 

 

CONVERTIBLE PROMISSORY NOTE

 



Principal Amount: Up to $500,000 Maturity Date: June 1, 2018

 

For good and valuable consideration, SocialPlay USA, Inc., a Nevada Corporation
(“Maker”), hereby makes and delivers this Promissory Note (this “Note”) in favor
of CMGT, Inc., or its assigns (“Holder”), on January 11, 2016 and hereby agrees
as follows: 

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.1 For value received, Maker promises to pay to Holder at such place as
Holder or its assigns may designate in writing, in currently available funds of
the United States, all sums advanced by Holder to Maker under this Note, up to a
maximum principal sum of Five Hundred Thousand Dollars ($500,000). This Note is
issued in exchange solely for Holder’s surrender of the Convertible Promissory
Notes as detailed below previously issued to Holder from Maker, and for no other
consideration from Holder:

 

Issue Date Maturity Date Note Amount $ June 9, 2015 June 9, 2016 28,000 June 10,
2015 June 10, 2016 60,000 June 11, 2015 June 11, 2016 30,000 June 15, 2015 June
15, 2016 14,200 July 1, 2015 July 1, 2016 35,000 July 11, 2015 July 11, 2016
17,980 August 14, 2015 August 14, 2016 28,000 December 1, 2015 December 1, 2016
16,000 December 11, 2015 (additional advance) n/a 2,100 Total 231,280

 

All obligations of Maker set forth in the Convertible Promissory Notes detailed
above are replaced and superseded in their entirety by the terms of this Note.

 1 

 

In the discretion of the Holder, additional advances in the total maximum amount
of $500,000 may be made to Maker from time to time. Maker’s obligation under
this Note shall accrue interest at the rate of Ten Percent (10.0%) per annum
from the date hereof until paid in full. Interest shall be computed on the basis
of a 365-day year or 366-day year, as applicable, and actual days lapsed.
Accrual of interest shall commence on the first business day to occur after the
Issue Date and continue until payment in full of the principal sum has been made
or duly provided for.

 

Section 1.2

 

a.                   All principal and accrued interest then outstanding shall
be due and payable

by the Maker on or before June 1, 2018 (the “Maturity Date”).

 

b.                   Commencing March 31, 2016 and on the last day of each
calendar quarter thereafter, Maker shall pay quarterly payments of interest only
to Holder on all amounts due and owing hereunder.

 

c.                   All payments shall be applied first to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

 

this Note.

d.Maker shall have the right to prepay all or any part of the principal under

 

e.                   This Note is free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Maker and will
not impose personal liability upon the holder thereof.

 

 

ARTICLE II.

CONVERSION RIGHTS; CONVERSION PRICE

 

Section 2.1 Conversion. The Holder or its assigns shall have the right, from
time to time, at any time following the Issuance Date of this Note, to convert
any part of the outstanding interest or Principal Amount of this Note into fully
paid and non-assessable shares of Common Stock of the Maker (the “Conversion
Stock”) at the Conversion Price determined as provided herein. Promptly after
delivery to Maker of a Notice of Conversion of Convertible Note in the form
attached hereto as Exhibit 1, properly completed and duly executed by the Holder
or its assigns (a “Conversion Notice”), the Maker shall issue and deliver to or
upon the order of the Holder that number of shares of Common Stock for the that
portion of this Note to be converted as shall be determined in accordance
herewith.

 

No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder delivers
the Notice of Conversion duly executed to the Maker. Certificates representing
Common Stock upon conversion will be delivered to the Holder within five (5)
trading days from the date the Notice of Conversion is delivered to the Maker.
Delivery of

 2 

 

shares upon conversion shall be made to the address specified by the Holder or
its assigns in the Notice of Conversion.

 

Section 2.2 Conversion; Ownership Limitation and Waiver. The number of shares of
Common Stock to be issued upon each conversion of this Note shall be determined
by dividing

(i)    the amount of Principal and interest to be converted by (ii) the
Conversion Price, provided, however, that in no event shall the Holder be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of (1) the number of shares of Common
Stock beneficially owned by the Holder and its affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Maker subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock of the Maker.

 

The limitations on conversion may be waived by the Holder upon, at the election
of the Holder, not less than 61 days’ prior notice to the Maker, and the
provisions of the conversion limitation shall continue to apply until such 61st
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver).

Section 2.3. Conversion Price. The Conversion Price shall equal sixty percent
(60%) of the Market Price (as defined herein). “Market Price” means the average
of the lowest three (3) Trading Prices (as defined below) for the Maker’s common
stock during the ten (10) Trading Day period ending on the latest complete
Trading Day prior to the Conversion Date. “Trading Price” means the closing bid
price reported on the electronic marketplace operated by OTC Markets, Inc., or,
if the electronic marketplace operated by OTC Markets, Inc. is not the principal
trading market for such security, the closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded. If the Trading Price cannot be calculated for such security on such date
in the manner provided above, the Trading Price shall be the fair market value
as mutually determined by the Maker and the Holder. “Trading Day” shall mean any
day on which the Maker’s common stock is tradable for any period on the
electronic marketplace operated by OTC Markets, Inc., or on the principal
securities exchange or other securities market on which the Maker’s common stock
is then being traded.

(a)                 Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive,

 3 

 

upon conversion of this Note, the number of shares of common stock of the
successor or acquiring corporation or of the Maker, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock into which this Note is
convertible immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3(a). For purposes of this Section 2.3(a), “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.3(a) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

(b)                 Subsequent Sales of Common Stock. If the Maker at any time
sells, grants any option to purchase, otherwise disposes of, or issues (or
announces any sale, grant, or any option to purchase or other disposition) any
Common Stock of the Corporation at an effective price per share that is lower
than the conversion price then in effect (such lower price, the “Base Conversion
Price” and such issuances collectively, a “Dillutive Issuance”), then the
Conversion Price shall be reduced to equal the lower of: (i) Base Conversion
Price, or (ii) sixty percent (60%) of the Market Price at the time of the
conversion. The following shall not be considered a Dilutive Issuance hereunder:

 

i.Shares of common stock issuable upon a forward split, share dividend, or any
subdivision applicable to the Maker’s common stock;

ii.Shares of common stock issued or issuable to employees, officers, or
directors of, or consultants to, the Company as compensation;

iii.Shares of common stock issued or issuable in connection with a merger,
acquisition, technology or intellectual property license, collaboration,
research, development or similar agreement, or strategic business partnerships
or joint ventures.

(c)                 Notice of Adjustment. Whenever the number of shares of
Common Stock or number or kind of securities or other property issuable upon the
conversion of this Note or the Conversion Price is adjusted, as herein provided,
the Maker shall promptly mail by registered or certified mail, return receipt
requested, to the Holder of this Note notice of such adjustment or



 4 

 

adjustments setting forth the number of shares of Common Stock (and other
securities or property) issuable upon the conversion of this Note and the
Conversion Price of such shares of Common Stock (and other securities or
property) after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made. Such notice, in the absence of manifest error, shall be
conclusive evidence of the correctness of such adjustment.

 

Section 2.4. Restrictions on Securities. This Note has been issued by the Maker
pursuant to the exemption from registration under the Securities Act of 1933, as
amended (the “Act”). None of this Note or the shares of Common Stock issuable
upon conversion of this Note may be offered, sold or otherwise transferred
unless (i) they first shall have been registered under the Act and applicable
state securities laws or (ii) the Maker shall have been furnished with an
opinion of legal counsel (in form, substance and scope reasonably acceptable to
Maker) to the effect that such sale or transfer is exempt from the registration
requirements of the Act. Each certificate for shares of Common Stock issuable
upon conversion of this Note that have not been so registered and that have not
been sold pursuant to an exemption that permits removal of the applicable
legend, shall bear a legend substantially in the following form, as appropriate:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or

(b)  a registration statement under the Act covering such securities is in
effect. Section 2.5. Reservation of Common Stock.

(a)                 The Maker covenants that during the period the Note is
outstanding, it will

reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock of the Maker upon the
Conversion of the Note. The Maker further covenants that its issuance of this
Note shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock of the Maker issuable upon the
conversion of this Note. The Maker will take all such reasonable action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of OTC Markets, Inc. (or such other principal market upon which the
Common Stock of the Maker may be listed or quoted).

 

 5 

 

(b)                 The Maker shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder against impairment. Without limiting the generality of the
foregoing, the Maker will (a) not increase the par value of any shares of Common
Stock issuable upon the conversion of this Note above the amount payable
therefor upon such conversion immediately prior to such increase in par value,
(b) take all such action as may be necessary or appropriate in order that the
Maker may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the conversion of this Note, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Maker to perform its obligations under this Note.

 

(c)                 Upon the request of Holder, the Maker will at any time
during the period this Note is outstanding acknowledge in writing, in form
reasonably satisfactory to Holder, the continuing validity of this Note and the
obligations of the Maker hereunder.

 

(d)                Before taking any action which would cause an adjustment
reducing the current Conversion Price below the then par value, if any, of the
shares of Common Stock issuable upon conversion of the Notes, the Maker shall
take any corporate action which may be necessary in order that the Maker may
validly and legally issue fully paid and non-assessable shares of such Common
Stock at such adjusted Conversion Price.

 

(e)                 Before taking any action which would result in an adjustment
in the number of shares of Common Stock into which this Note is convertible or
in the Conversion Price, the Maker shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof.

 

(f)                  If at any time the Maker does not have a sufficient number
of authorized and available shares of Common Stock for issuance upon conversion
of the Note, then the Maker shall call and hold a special meeting of its
stockholders within forty-five (45) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock. 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1. The Holder represents and warrants to the Maker:

 

(a)                 The Holder of this Note, by acceptance hereof, agrees that
this Note is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Note or the Common Stock issuable upon
conversion hereof except under circumstances that will not result in a violation
of the Act or any application state securities laws or similar laws relating to
the sale of securities;

 

 6 

 

(b)                 That Holder understands that none of this Note or the Common
Stock issuable upon conversion hereof have been registered under the Securities
Act of 1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;

 

(c)                 Holder (i) has adequate means of providing for his current
needs and possible contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear the substantial economic risks of an
investment in this Note for an indefinite period, (iv) at the present time, can
afford a complete loss of such investment, and (v) does not have an overall
commitment to investments which are not readily marketable that is
disproportionate to Holder’s net worth, and Holder’s investment in this Note
will not cause such overall commitment to become excessive;

 

(d)                Holder is an “accredited investor” (as defined in Regulation
D promulgated under the Act) and the Holder’s total investment in this Note does
not exceed 10% of the Holder’s net worth; and

 

(e)                 Holder recognizes that an investment in the Maker involves
significant risks and only investors who can afford the loss of their entire
investment should consider investing in the Maker and this Note.

 

Section 3.2 The Maker represents and warrants to Holder:

 

(a)                 Organization and Qualification. The Maker and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership or use of property or
the nature of the business conducted by it makes such qualification necessary
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. “Subsidiaries” means any corporation or other organization,
whether incorporated or unincorporated, in which the Maker owns, directly or
indirectly, any equity or other ownership interest.

 

(b)                 Authorization; Enforcement. (i) The Maker has all requisite
corporate power and authority to enter into and perform this Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Common Stock, in accordance with the terms hereof, (ii) the execution and
delivery of this Note by the Maker and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Note and the issuance and reservation for issuance of the Common
Stock issuable upon conversion or exercise hereof) have been duly authorized by
the Maker’s Board of Directors and no further consent or



 7 

 

authorization of the Maker, its Board of Directors, or its shareholders is
required, (iii) this Note has been duly executed and delivered by the Maker by
its authorized representative, and such authorized representative is the true
and official representative with authority to sign this Note and the other
documents executed in connection herewith and bind the Maker accordingly, and

(iv) this Note constitutes, a legal, valid and binding obligation of the Maker
enforceable against the Maker in accordance with its terms.

 

(c)                 Issuance of Shares. The Conversion Shares are duly
authorized and reserved for issuance and, upon conversion of the Note in
accordance with its respective terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Maker and will not impose personal
liability upon the holder thereof.

 

(d)                Acknowledgment of Dilution. The Maker understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Conversion Shares upon conversion of this Note. The Maker
further acknowledges that its obligation to issue Conversion Shares upon
conversion of this Note is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
shareholders of the Maker.

 

(e)                 No Conflicts. The execution, delivery and performance the
Note by the Maker and the consummation by the Maker of the transactions
contemplated hereby (including, without limitation, the issuance and reservation
for issuance of the Conversion Shares) will not (i) conflict with or result in a
violation of any provision of the Articles of Incorporation or By-laws of the
Maker, or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Maker or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Maker or its
securities are subject) applicable to the Maker or any of its Subsidiaries or by
which any property or asset of the Maker or any of its Subsidiaries is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect). Neither the Maker nor any of its
Subsidiaries is in violation of its Certificate of Incorporation, By-laws or
other organizational documents and neither the Maker nor any of its Subsidiaries
is in default (and no event has occurred which with notice or lapse of time or
both could put the Maker or any of its Subsidiaries in default) under, and
neither the Maker nor any of its Subsidiaries has taken any action or failed to
take any action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Maker or any of its Subsidiaries is a party or by which any property or
assets of the Maker or any of its Subsidiaries is bound or affected, except for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. The businesses of the Maker and its Subsidiaries, if
any, are not being conducted, and shall not be conducted so long as the Buyer

 8 

 

owns any of the Securities, in violation of any law, ordinance or regulation of
any governmental entity. Except as specifically contemplated by this Agreement
and as required under the 1933 Act and any applicable state securities laws, the
Maker is not required to obtain any consent, authorization or order of, or make
any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement, the Note in accordance with the terms hereof or thereof or to issue
and sell the Note in accordance with the terms hereof and to issue the
Conversion Shares upon conversion of the Note. All consents, authorizations,
orders, filings and registrations which the Maker is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof. The Maker and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.

 

ARTICLE IV.

EVENTS OF DEFAULT

 

Section 4.1. Default. The following events shall be defaults under this Note:
(“Events of Default”):

 

(a)                 default in the due and punctual payment of all or any part
of any payment of interest or the Principal Amount as and when such amount or
such part thereof shall become due and payable hereunder; or

 

(b)                 failure on the part of the Maker duly to observe or perform
in all material respects any of the covenants or agreements on the part of the
Maker contained herein (other than those covered by clause (a) above) for a
period of 10 business days after the date on which written notice specifying
such failure, stating that such notice is a “Notice of Default” hereunder and
demanding that the Maker remedy the same, shall have been given by the Holder by
registered or certified mail, return receipt requested, to the Maker; or

 

(c)                 any representation, warranty or statement of fact made by
the Maker herein when made or deemed to have been made, false or misleading in
any material respect; provided, however, that such failure shall not result in
an Event of Default to the extent it is corrected by the Maker within a period
of 5 business days after the date on which written notice specifying such
failure, stating that such notice is a “Notice of Default” hereunder and
demanding that the Maker remedy same, shall have been given by the Holder by
registered or certified mail, return receipt requested; or

 

(d)                any of the following actions by the Maker pursuant to or
within the meaning title 11, U.S. Code or any similar federal or state law for
the relief of debtors (collectively, the “Bankruptcy Law”): (A) commencement of
a voluntary case or proceeding, (B) consent to the entry of an order for relief
against it in an involuntary case or proceeding, (C) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law (each, a “Custodian”), of it or for all or substantially all of
its property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or

 9 

 

(e)                 entry by a court of competent jurisdiction of an order or
decree under any Bankruptcy Law that: (A) is for relief against the Maker in an
involuntary case, (B) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (C) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days;
or

 

(f)                  The Maker shall fail to comply with the reporting
requirements of the Exchange Act; and/or the Maker shall cease to be subject to
the reporting requirements of the Exchange Act; or

 

(g)                 the Maker shall: (i) fail to maintain quotation or listing
of its Common Stock on at least one of the electronic marketplace operated by
OTC Markets, Inc., the Nasdaq National Market, the Nasdaq Small Cap Market, the
New York Stock Exchange, or the NYSE MKT for any period of two (2) Trading Days
or longer; or (ii) be suspended from trading on any market or electronic
quotation system upon which the Common Stock of the Maker may be listed or
quoted for any period of time; or (iii) at any time, be designated as “Caveat
Emptor,” or any equivalent successor to such designation, by OTC Markets, Inc.

 

Section 4.2. Remedies Upon Default. Upon the occurrence of an event of default
by Maker under this Note, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.Pursue any other rights or remedies available to Holder at law or in equity.

 

Section 4.3. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys’
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

Section 4.4. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 10 

 

Section 4.5. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 4.6. Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
Both the Holder or its assigns and the Maker shall specify in writing the
address for service by delivery of written notice to the other as herein
provided.

 

Section 5.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 5.4. Governing Law. This Note shall be governed by the internal laws of
the State of Nevada, without regard to conflicts of laws principles.

 

Section 5.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 5.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

Section 5.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent

 11 

 

possible, and the validity and enforceability of the remaining provisions of
this Note will not in any way be affected or impaired thereby.

 

Section 5.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 5.9.  Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 



SocialPlay USA, Inc. Acknowledged by holder:

  

 

 

By: /s/ Chitan Mistry

Chitan Mistry, President and CEO



 

 

 

By: /s/ Authorized Signatory

Authorized Signatory



  



 12 

 

 

EXHIBIT 1

CONVERSION NOTICE

 

____________________________________

(To be executed by the Holder in order to Convert the Note) 

TO:

 

 

The undersigned hereby irrevocably elects to convert US$___of the Principal
Amount of the above Note into Shares of Common Stock of SocialPlay USA, Inc.,
according to the conditions stated therein, as of the Conversion Date written
below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Maker in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.

 

Conversion Date: ____________

 

Applicable Conversion Price: $ ____________

  

Signature:____________

 

 

Name:____________

 

 

Address:____________

 

  

Tax I.D. or Soc. Sec. No:____________

 

 

Principal Amount to be converted:

US$ ____________

 

Amount of Note unconverted:

US$ ____________

 

Number of shares of Common Stock to be issued: ____________

 

 13 

 

